                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                           CEDAR RAPIDS DIVISION



 DEBORAH S. BUOL,
               Plaintiff,                                 No. 19-CV-52-LRR
 vs.                                                          ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,
               Defendant.


       The matter before the court is United States Chief Magistrate Judge Kelly K.E.
Mahoney’s Report and Recommendation (docket no. 16).                  The Report and
Recommendation recommends that the court affirm the final decision of Defendant
Commissioner of Social Security (“Commissioner”) denying Plaintiff Deborah S. Buol’s
application for Title II disability insurance benefits.
       On May 3, 2019, Buol filed a Complaint (docket no. 1) requesting judicial review
of the Commissioner’s decision to deny her application for disability insurance benefits.
On July 11, 2019, the Commissioner filed an Answer (docket no. 6). The matter was
briefed and, on November 20, 2019, was referred to Judge Mahoney for issuance of a
report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). See Plaintiff’s Brief
(docket no. 11); Defendant’s Brief (docket no. 13); Plaintiff’s Reply (docket no. 14). On
April 20, 2020, Judge Mahoney issued the Report and Recommendation. In the Report
and Recommendation, Judge Mahoney advised the parties that “[o]bjections to [the] Report
and Recommendation must be filed within fourteen days of the service [of the Report and
Recommendation].”       Report and Recommendation at 16.        Neither party has filed
objections to the Report and Recommendation, and the time for doing so has passed.




       Case 1:19-cv-00052-LRR-KEM Document 17 Filed 05/05/20 Page 1 of 2
       Pursuant to statute, this court’s standard of review for a magistrate judge’s report
and recommendation is as follows:
                A judge of the court shall make a de novo determination of
                those portions of the report or specified proposed findings or
                recommendations to which objection is made. A judge of the
                court may accept, reject, or modify, in whole or in part, the
                findings or recommendations made by the magistrate judge.
28 U.S.C. § 636(b)(1). Similarly, Federal Rule of Civil Procedure 72(b) provides for de
novo review of a magistrate judge’s report and recommendation on dispositive motions
when objections are made. Fed. R. Civ. P. 72(b)(3). The Eighth Circuit Court of
Appeals has held that it is reversible error for a district court to fail to conduct a de novo
review of a magistrate judge’s report and recommendation when such review is required.
See, e.g., United States v. Lothridge, 324 F.3d 599, 600 (8th Cir. 2003). The court
reviews the unobjected-to portions of the proposed findings or recommendations for “plain
error.” See United States v. Rodriguez, 484 F.3d 1006, 1010-11 (8th Cir. 2007) (noting
that, where a party does not file objections to a magistrate’s report and recommendation,
the party waives the right to de novo review and the court will review the decision for
plain error).
       In this case, no objections have been filed, and it appears to the court upon review
of Judge Mahoney’s findings and conclusions that there is no ground to reject or modify
them. Therefore, the court ACCEPTS Judge Mahoney’s Report and Recommendation of
April 20, 2020.      Accordingly, the Report and Recommendation (docket no. 16) is
ADOPTED and the final decision of the Commissioner is AFFIRMED.
       IT IS SO ORDERED.
       DATED this 5th day of May, 2020.




                                              2

      Case 1:19-cv-00052-LRR-KEM Document 17 Filed 05/05/20 Page 2 of 2
